Case 1:19-cv-01681-CFC-SRF Document 95 Filed 02/18/21 Page 1 of 3 PagelD #: 4005

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

THE TRUSTEES OF COLUMBIA _ )
UNIVERSITY IN THE CITY OF _ )
NEW YORK and QIAGEN )
SCIENCES, LLC, )
)

Plaintiffs, )

)

V. ) Civil Action No. 19-1681-CFC/SRF

)

ILLUMINA, INC., )
)

Defendant. )

ORDER

Plaintiffs The Trustees of Columbia University in the City of New York and
QIAGEN Sciences, LLC have moved to stay this action pending the final
resolution of the inter partes review (IPR) proceedings recently instituted for each
of the five asserted patents. D.I. 81. Defendant Illumina, Inc. opposes the stay
motion.

The parties agree that courts typically consider three factors when deciding
whether to stay litigation pending an IPR: (1) whether a stay would unduly

prejudice or present a clear tactical disadvantage to the nonmoving party; (2)

 
Case 1:19-cv-01681-CFC-SRF Document 95 Filed 02/18/21 Page 2 of 3 PagelD #: 4006

whether a stay will simplify the issues in question and trial of the case; and (3)
whether discovery is complete and whether a trial date has been set.

Here, a stay would unduly prejudice and present a clear tactical disadvantage
to Illumina. Plaintiffs filed this lawsuit more than a year ago. Illumina is now
days away from deposing the key inventors of the asserted patents. The inventions
purportedly were made in 2000—more than 20 years ago. Memories fade, and
Illumina’s desire to preserve this important evidence as soon as possible is more
than reasonable. Further delay of the depositions is unfairly prejudicial and
counsels against a stay.

Second, Plaintiffs have not met their burden of establishing that a stay will
simplify the issues in question or trial. Most importantly in this regard, I am
persuaded that my claim construction of a key term will result in § 112 invalidity
and noninfringement theories that will not be resolved by the IPRs.

Third, although discovery is not complete, there has been substantial
discovery already and, as just noted, important depositions have been scheduled for
the coming weeks (and will proceed per the Magistrate Judge’s recent order). The
fact that I have twice engaged in claim construction (because of Plaintiffs’ motion
for reconsideration) strongly disfavors a stay.

In short, Plaintiffs have not established to my satisfaction that I should

exercise my discretion and stay the case.

 
Case 1:19-cv-01681-CFC-SRF Document 95 Filed 02/18/21 Page 3 of 3 PagelD #: 4007

Now therefore, at Wilmington on this Eighteenth day of February in 2021,

Plaintiffs’ motion to stay (D.I. 81) is DENIED.

ik ZY

United States DistrigAdge

 
